                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Jesus Eduardo Rosales Hernandez                                                               Case No.   18-44224
                                                                                  Debtor(s)               Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on December 19, 2018, a copy of Chapter 7 Individual Debtors Statement of Intention was
served electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed
below.

 Alaska Usa Fcu
 P.o. Box 196613
 Anchorage, AK 99519
 Loancare Servicing Ctr
 3637 Sentara Way
 Virginia Beach, VA 23452
 Mechanics Bank Fka Crb
 Po Box 25805
 Santa Ana, CA 92799
 Wells Fargo Dealer Svc
 Po Box 1697
 Winterville, NC 28590




                                                                                /s/ Jordan Gunn
                                                                                Jordan Gunn
                                                                                Sound Advocates Law Group PLLC
                                                                                707 E Harrison St
                                                                                Seattle, WA 98102
                                                                                (206) 420-8710Fax:(206) 973-3034
                                                                                jordan@soundadvocates.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy



                Case 18-44224-MJH                          Doc 9        Filed 12/19/18        Ent. 12/19/18 16:13:36    Pg. 1 of 1
